               Case 19-22567-AJC         Doc 347      Filed 07/20/21   Page 1 of 25




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

In re:

Paul Wigoda,                                                   Case No. 19-22567-AJC

      Debtor.                                                  Chapter 11
________________________________/

     DEBTOR’S EXPEDITED MOTION TO SELL FT. LAUDERDALE PROPERTY

                                  *Expedited Hearing Requested*

         In accordance with the amended plan of reorganization and confirmation
         order, the Debtor is currently under private contract to sell real property
         located 2600 NE 30th Street, Ft. Lauderdale, Florida 33306 for the purchase
         price of $738,176.99 in cash after closing credits to non-insider Opendoor
         Property Acquisition LLC and/or its nominee. The contract provides for a
         closing date of Friday, August 6, 2021. Accordingly, the Debtor requests that
         the Court schedule this matter on an expedited basis on or before Thursday,
         August 5, 2021.

                            Local Rule 6004-1(B) Concise Statement:

         (1) Purchaser: Opendoor Property Acquisition LLC and/or its nominee, which is
         not an insider of, or affiliated to, the Debtor or his corporate entities.

         (2) Terms: The contract provides for (i) the sale of real property located at 2600
         NE 30th Street, Ft. Lauderdale, Florida 33306 for the purchase price of $769,600
         in cash with closing credits totaling $30,273.01 for service charges and credit in
         lieu of repairs, and (ii) a closing date of Friday, August 6, 2021.

         (3) Private Sale: Not subject to higher and better offers.

         (4) Competing Bidders: Not applicable.

         (5) Additional Purchaser Protection: Not applicable.

         (6) Transfer of Personal Identifiable Information: Not applicable.

         (7) Lienholders: JPMorgan Chase Bank, N.A. is the only lienholder and holds an
         undisputed claim in the approximate amount of $452,288.70 plus post-petition
         arrearages secured by the Ft. Lauderdale Property. See Proof of Claim No. 7. The
         Debtor classified and treated this secured claim in Class 4 of the Confirmed Plan.



                                               1
             Case 19-22567-AJC        Doc 347     Filed 07/20/21     Page 2 of 25




       (8) Emergency Basis: Because the contract provides for a closing date of Friday,
       August 6, 2021, the Debtor requests that the Court schedule this matter on an
       expedited basis on or before Thursday, February 5, 2021.

       Reorganized Debtor, Paul Wigoda (the “Debtor”), pursuant to 11 U.S.C. §§ 363(b)(1), Fed.

R. Bankr. P. 6004, Local Rule 6004-1, and the terms of the Confirmed Plan and Confirmation

Order (defined below), requests that the Court authorize the Debtor to sell real property located

2600 NE 30th Street, Ft. Lauderdale, Florida 33306 (the “Ft. Lauderdale Property”) to Opendoor

Property Acquisition LLC and/or its nominee (the “Buyer”). In support, the Debtor states as

follows:

                                       BACKGROUND

       1.     On September 20, 2019, the Debtor filed a voluntary petition for relief under

chapter 11 of title 11 of the U.S. Code (the “Bankruptcy Code”).

       2.     The Debtor and his non-debtor spouse, Ruthy Wigoda, jointly own 50% of the Ft.

Lauderdale Property. See Schedule A/B, No. 1.2, ECF No. 30. Non-insider, Beth Nielsen, is the

other 50% owner of the Ft. Lauderdale Property.

       3.     JPMorgan Chase Bank, N.A. (“JPMC”) holds an allowed claim in the approximate

amount of $452,288.70 plus post-petition arrearages secured by the Ft. Lauderdale Property. See

Proof of Claim No. 7. Upon information and belief and without prejudice, the Debtor believes

JPMC’s claim may now exceed the proof of claim figure in light of post-petition arrearages.

       4.     No other liens exist against the Ft. Lauderdale Property.

       5.     On February 16, 2021, the Court entered the Order Confirming Debtor’s Amended

Chapter 11 Plan of Reorganization [ECF No. 339] (the “Confirmation Order”), which confirmed

the Debtor’s Amended Plan of Reorganization [ECF No. 243] (the “Confirmed Plan”).




                                            2
                  Case 19-22567-AJC              Doc 347        Filed 07/20/21         Page 3 of 25




           6.       Under sections 2.03(a)(ii) and 5.04 of the Confirmed Plan, the Debtor proposed

certain procedures for the liquidation of the Ft. Lauderdale Property pursuant to sections 363 and

1123(a)(5) of the Bankruptcy Code.

           7.       Specifically, section 5.04 of the Confirmed Plan provides in pertinent part:

           In the event that the Debtor obtains a binding contract for sale of the Ft. Lauderdale
           Property via a private transaction on or before the expiration of six (6) months
           following the Effective Date, consistent with Section 2.03(a)(ii) of the Plan, the
           holder of the Class 4 JPMorgan Chase Secured Claim shall, in full satisfaction,
           settlement, release, extinguishment and discharge of such Secured Claim, be paid
           in full from the private sale proceeds upon closing.

           In the event that the Debtor is unsuccessful in obtaining a binding contract for sale
           of the Ft. Lauderdale Property via a private transaction on or before the expiration
           of six (6) months following the Effective Date, the Ft. Lauderdale Property shall be
           sold via the public Auction and Sale process described in Section 2.03(b) of the
           Plan. . . .

           8.       On July 17, 2021, the Debtor, his non-debtor spouse, and the Buyer entered into the

“AS IS” Residential Contract for Sale and Purchase, a partially executed copy of which is attached

as Exhibit A (the “Contract”), for the private sale of the Ft. Lauderdale Property for the purchase

price of $769,600 in cash, less closing credits totaling $30,273.01 for service charges and credit in

lieu of repairs (the “Purchase Price”). 1

           9.       The Contract provides for a closing date of Friday, August 6, 2021.

           10.      The Buyer is not an insider of the Debtor or any of his corporate entities.

           11.      The Contract was the product of an arm’s-length private transaction.

                                             RELIEF REQUESTED

           12.      The Debtor requests an order of the Court authorizing the Debtor to sell the Ft.

Lauderdale Property to the Buyer pursuant to the Contract and in accordance with the terms of the

Confirmed Plan and Confirmation Order.


1
    The Debtor will file a fully executed copy of the Contract upon receipt of same.


                                                        3
              Case 19-22567-AJC          Doc 347      Filed 07/20/21     Page 4 of 25




       13.     Section 363(b)(1) of the Bankruptcy Code provides, in relevant part, that “[t]he

trustee, after notice and a hearing, may use, sell, or lease, other than in the ordinary course of

business, property of the estate . . . .” Courts have uniformly held that approval of a proposed sale

under section 363(b) is appropriate upon a finding that the transaction represents the sound

business judgment on the part of the debtor. See, e.g., In re Chateaugay Corp., 973 F.2d 141, 143

(2d Cir. 1992). Once the bankruptcy court is satisfied that there is a sound business justification

for the proposed sale, the court must then determine whether (i) the sale price is fair and reasonable;

(ii) the debtor in possession has provided the interested parties with adequate and reasonable

notice; and (iii) the purchaser is proceeding in good faith. See In re Weatherly Frozen Food Group,

Inc., 149 B.R. 480, 483 (Bankr. N.D. Ohio 1992); In re Abbotts Dairies of Pennsylvania, 788 F.2d

143, 147 (3d Cir. 1986).

       14.     In exercising his business judgment, the Debtor submits that the sale of the Ft.

Lauderdale Property is in the best interests of the estate. The Purchase Price of $738,176.99 in

cash after closing credits is more than sufficient to satisfy in full the secured claim held by JPMC

and to satisfy the Debtor’s obligations under the Confirmed Plan and Confirmation Order. The

Debtor submits that the Purchase Price is fair and reasonable given the facts that the Debtor has

been marketing the Ft. Lauderdale Property for months without a legitimate, realistic offer and that

the Debtor scheduled the Ft. Lauderdale Property as having a value of only $550,000. See Schedule

A/B, No. 1.2, ECF No. 30. Further, in the event the Court disapproves the pending sale and the

Debtor is unsuccessful in timely obtaining a new binding contract for private sale, the Ft.

Lauderdale Property will be sold via the public auction procedures set forth in the Confirmed Plan.

A public auction of the Ft. Lauderdale Property will undoubtedly result in a purchase price much

less than the current Purchase Price as well as require the Debtor to incur significant attorneys’




                                              4
              Case 19-22567-AJC         Doc 347     Filed 07/20/21      Page 5 of 25




and costs, all to the detriment of JPMC and the Debtor’s other general unsecured creditors.

Accordingly, the Purchase Price is fair and reasonable.

       15.      The Debtor submits that, in addition to this motion, interested parties (namely,

JPMC) have received adequate and reasonable notice. Indeed, prior to filing the Confirmed Plan,

the Debtor negotiated the terms of the Confirmed Plan with JPMC, and JPMC voted in favor of

the Confirmed Plan. See Accepting Ballot, ECF No. 294. Given that JPMC has accepted the terms

of the Confirmed Plan and that the Purchase Price will satisfy in full JPMC’s secured claim, the

Debtor does not anticipate that JPMC will object to the relief requested herein. Further, given that

JPMC’s secured claim will be satisfied in full, JPMC will not be entitled to a deficiency claim in

Class 9 of the Confirmed Plan, which will result in a greater pro rata distribution to the Debtor’s

other general unsecured creditors.

       16.      Finally, the Buyer is proceeding in good faith, as the Buyer is unrelated to the

Debtor and his corporate entities, and the Contract is the result of an arm’s length transaction.

                        Request to Shorten Rule 2002(a) Notice Period

       17.      Pursuant to Fed. R. Bankr. P. 2002(a), the Debtors must provide at least 21 days’

notice by mail to all parties in interest of the proposed sale of the Ft. Lauderdale Property.

However, pursuant to Fed. R. Bankr. P. 9006(c), the Court may shorten the notice period “for

cause shown.”

       18.      The Debtor submits cause exists to shorten the notice period, as the Contract

provides for a closing date of Friday, August 6, 2021 and the sale procedures set forth in the

Confirmed Plan have been disclosed to, and accepted by, parties in interest (namely, JPMC)

months prior to the entry of the Confirmation Order. The shortening of the notice period will not

harm or prejudice JPMC, as the Purchase Price is sufficient to satisfy in full JPMC’s secured claim.




                                              5
               Case 19-22567-AJC         Doc 347     Filed 07/20/21     Page 6 of 25




       19.      Accordingly, the Debtor requests the Court to briefly shorten the notice period of

the proposed sale of the Ft. Lauderdale Property to the date of the hearing on this motion.

                         Request to Waive Rule 6004(h) Stay of Order

       20.      Because the Contract provides for a closing date of Friday, August 6, 2021, the

Debtor requests that the 14-day stay of the effectiveness of an order granting this motion be waived

pursuant to Fed. R. Bankr. P. 6004(h).

                                         CONCLUSION

       WHEREFORE, the Debtor respectfully requests an order of the Court: (i) granting this

motion; (ii) authorizing the Debtor to sell the Ft. Lauderdale Property to the Buyer pursuant to the

Contract and in accordance with the terms of the Confirmed Plan; (iii) shortening the Rule 2002(a)

notice period to consider the relief requested herein; (iv) waiving the Rule 6004(h) fourteen-day

stay of the order authorizing the sale; and (v) granting such other relief as the Court deems

appropriate.

                                              Respectfully Submitted,

                                              SHRAIBERG, LANDAU & PAGE, P.A.
                                              Attorneys for Debtor
                                              2385 NW Executive Center Drive, Suite 300
                                              Boca Raton, Florida 33431
                                              Telephone: 561-443-0800
                                              Facsimile: 561-998-0047
                                              Email: bss@slp.law
                                              Email: jlanphear@slp.law

                                              By:    /s/ Bradley S. Shraiberg
                                                    Bradley S. Shraiberg
                                                    Florida Bar No. 121622
                                                    Joshua B. Lanphear
                                                    Florida Bar No. 125421




                                             6
             Case 19-22567-AJC          Doc 347     Filed 07/20/21     Page 7 of 25




                                 ATTORNEY CERTIFICATION

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

Notice of Electronic Filing by CM/ECF to all parties registered to receive such service in this case

on this 20th day of July 2021.

                                                       /s/ Bradley S. Shraiberg




                                             7
Case 19-22567-AJC   Doc 347   Filed 07/20/21   Page 8 of 25




                     EXHIBIT A
Case 19-22567-AJC   Doc 347   Filed 07/20/21   Page 9 of 25
Case 19-22567-AJC   Doc 347   Filed 07/20/21   Page 10 of 25
Case 19-22567-AJC   Doc 347   Filed 07/20/21   Page 11 of 25
Case 19-22567-AJC   Doc 347   Filed 07/20/21   Page 12 of 25
Case 19-22567-AJC   Doc 347   Filed 07/20/21   Page 13 of 25
Case 19-22567-AJC   Doc 347   Filed 07/20/21   Page 14 of 25
Case 19-22567-AJC   Doc 347   Filed 07/20/21   Page 15 of 25
Case 19-22567-AJC   Doc 347   Filed 07/20/21   Page 16 of 25
Case 19-22567-AJC   Doc 347   Filed 07/20/21   Page 17 of 25
Case 19-22567-AJC   Doc 347   Filed 07/20/21   Page 18 of 25
Case 19-22567-AJC   Doc 347   Filed 07/20/21   Page 19 of 25
Case 19-22567-AJC   Doc 347   Filed 07/20/21   Page 20 of 25
Case 19-22567-AJC   Doc 347   Filed 07/20/21   Page 21 of 25
Case 19-22567-AJC   Doc 347   Filed 07/20/21   Page 22 of 25
Case 19-22567-AJC   Doc 347   Filed 07/20/21   Page 23 of 25
Case 19-22567-AJC   Doc 347   Filed 07/20/21   Page 24 of 25
Case 19-22567-AJC   Doc 347   Filed 07/20/21   Page 25 of 25
